NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         NOV 02 2015

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS



UPPER SOUTH EAST COMMUNITIES                     No. 15-16205
COALITION,
                                                 D.C. No. 2:15-cv-00930-JAM-DAD
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

UNITED STATES ARMY CORPS OF
ENGINEERS; THOMAS P. BOSTICK,
Lt General, in his official capacity, Chief
of Engineers and Commanding General,
U.S. Army Corps of Engineers;
MICHAEL J. FARRELL, in his official
capacity, District Commander, Sacramento
District, U.S. Army Corps of Engineers;
MICHAEL S. JEWELL, Chief, Regulatory
Division, Sacramento District, U.S. Army
Corps of Engineers,

              Defendants - Appellees,

  And

REGIONAL TRANSPORTATION
COMMISSION OF WASHOE COUNTY,

              Intervenor-Defendant -
              Appellee.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                      Argued and Submitted October 19, 2015
                            San Francisco, California

Before: WALLACE, D.W. NELSON, and CLIFTON, Circuit Judges.

      Plaintiff Upper South East Communities Coalition appeals from the district

court’s denial of its motion for a preliminary injunction to halt construction on the

South East Connector highway project, for violation of the National Environmental

Policy Act, 42 U.S.C. § 4332, and the Clean Water Act, 33 U.S.C. § 1251. We

have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      “The grant or denial of a preliminary injunction lies within the discretion of

the district court and we may reverse a district court only where it relied on an

erroneous legal premise or abused its discretion.” DISH Network Corp. v. F.C.C.,

653 F.3d 771, 776 (9th Cir. 2011) (citing Sports Form, Inc. v. United Press Int’l,

Inc., 686 F.2d 750, 752 (9th Cir. 1982)). Review at the preliminary injunction stage

is “much more limited than review of an order involving a permanent injunction

where all conclusions of law are freely reviewable.” Sports Form, 686 F.2d at 752.

“Because of the limited scope of our review of the law applied by the district court

and because the fully developed factual record may be materially different from



                                           2
that initially before the district court, our disposition of appeals from most

preliminary injunctions may provide little guidance as to the appropriate

disposition on the merits.” Id. at 753.

      The record before us does not suggest that the district court here relied on an

erroneous legal premise, made clearly erroneous factual findings, or abused its

discretion in concluding that appellant failed to show a probability of success on

the merits.

      AFFIRMED.




                                           3